DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Note that the drawing objections have been withdrawn.
With respect to applicant’s argument that DE 19647099A1 (Atag) requires that the valve seat surface is to be kept free of a high temperature coating in order to properly function, the examiner respectfully disagrees. To elaborate, Atag (Figures 1-2) provides that the ring area (3) corresponding to the valve seat is to be kept enamel-free so as to ensure proper functionality of the valve [e.g., free from the enamel coating indicated by the darkened region(s) per Fig. 2]; [e.g., not free from any coating] (see Fig. 2 in conjunction with paragraphs [0010], [0012] and [0017]) [e.g., noting that while Atag states that the ring area is to be kept free from the high temperature enamel coating, Atag does not state that the ring area is to be kept free from any coating].
Further note that the DLC coating for the valve seat area per US 20010028049 (Mamyo) is not a corresponding high temperature coating [e.g., it is not reasonable to suggest that a diamond-like-carbon (DLC) coating is equivalent (or comparable) to the high temperature ceramic/enamel coating per Atag, since not only are the aforementioned coatings materially distinct from one another, but said coatings are also applied to different areas of the respective high-temperature gas control valves].
As such, the examiner respectfully disagrees with applicant’s assertion that one skilled in the art would have no reason to utilize the teachings per Mamyo [e.g., Atag only requires that the ring area corresponding to the valve seat be kept enamel-free (or free from a ceramic/enamel coating), and does not provide that the ring area must be kept free from any coating so as to properly function];
[e.g., the reason(s)/motivation(s) as to why one of ordinary skill in the art would be driven to apply a DLC coating to the valve seat area of a high-temperature gas exchange valve is/are expressly provided by at least paragraph [0052] of Mamyo, said reason(s)/motivation(s) including increasing the surface hardness of the valve seat area, thereby enhancing scratch resistance and substantially reducing the coefficient of friction, and decreasing the attack power of the valve seat which in turn prevents (or reduces the likelihood of) the valve seat causing damage during operation].
With respect to applicant’s argument that Mamyo is non-analogous art, such that Mamyo is concerned with an entirely different field of endeavor and relates to different conditions and problems and/or is directed to solving unrelated problems, the examiner respectfully disagrees.
To elaborate, Atag and Mamyo are both clearly relevant to at least the same general field(s) of endeavor concerned with gas control valves, high temperature valve applications, valve coatings, etc., and to this extent, one of ordinary skill concerned with one or more of the aforementioned fields of endeavor would have utilized the aforementioned prior art teachings accordingly, without the exercise of inventive skill. Additionally, while the particular application for the respective gas control valves may differ, the respective gas control valves are still analogous to one another, and similarly, while the particular valve type may differ, the teachings concerning the application of a DLC coating to the valve seat area of a gas control valve are still applicable to the valve seats of other comparable gas control valves, regardless of the intended use and/or specific problem being solved [e.g., contrary to applicant’s assertion, Mamyo is analogous art, and to the extent that Mamyo presents a means for increasing the surface hardness of a valve seat area, thereby enhancing scratch resistance and substantially reducing the coefficient of friction, and decreasing the attack power of the valve seat which in turn prevents (or reduces the likelihood of) the valve seat causing damage during operation, it would have been obvious to one of ordinary skill in the art to modify the gas control valve per Atag such that the valve seat area 3 is coated with a DLC coating, especially since Atag is similarly concerned with the utilization of coatings to counteract wear of the gas control valve]; [e.g., the reason(s)/motivation(s) as to why one of ordinary skill in the art would be driven to apply a DLC coating to the valve seat area of a high-temperature gas exchange valve as discussed per Mamyo are applicable and/or relevant to the valve seat area of the high-temperature gas exchange valve per Atag]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 15, the claim recites “removing the ceramic high-temperature coating from the DLC coating on the valve seat”. The claim is rendered indefinite such that the claim fails to clearly provide that the ceramic high-temperature coating is ever applied to the valve seat and/or the DLC coating on the valve seat, thereby making the removal limitation(s) unclear
[e.g., the aforementioned limitation is not preceded by a step that entails applying the ceramic high-temperature coating to the valve seat and/or the DLC coating on the valve seat, thereby making the removal step unclear]; [e.g., per the claim, the ceramic high-temperature coating is applied to the valve head, which does not necessitate that the ceramic high-temperature coating is applied to the valve seat and/or the DLC coating on the valve seat].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being obvious over DE 19647099A1 (Atag) in view of US 20010028049 (Mamyo).
Regarding claims 15 and 23, Atag (Figures 1-2) teaches a method for applying a coating on a valve head (2) of an inlet and/or outlet valve [and the inlet and/or outlet valve] (see Fig. 1-2 in conjunction with paragraphs [0005]-[0006]), comprising:
preparing a surface (4, 6), which is to be coated (see Fig. 1-2), of the valve for a coating with a ceramic high-temperature coating (see Fig. 2 in conjunction with paragraphs [0012], [0017]) [e.g., the high-temperature enamel defining and/or encompassing ceramic(s)]; [e.g., the coating/coated surface(s) indicated by the darkened region(s) per Fig. 2], and
coating the prepared surface with the ceramic high-temperature coating by means of varnishing (see Fig. 2 in conjunction with paragraphs [0011]-[0012], [0017]) [note that the examiner has construed the disclosed spraying with enamel emulsion as equating to the means of varnishing (or means of providing a protective coating)], wherein the ceramic high-temperature coating is applied to the valve head (see Fig. 2 in conjunction with paragraphs [0012], [0017]),
wherein the method further comprises a curing [e.g., drying] of the ceramic high-temperature coating after the application to the valve head(see Fig. 2 in conjunction with paragraphs [0011]-[0012], [0017]).
Atag fails to teach wherein at least one valve seat of the valve is coated with a DLC coating, and removing the ceramic high-temperature coating from the DLC coating on the valve seat.
Note that Atag does teach ensuring that the ceramic high-temperature coating is not applied to (or on) the valve seat (3) [e.g., in other words, Atag provides that the ceramic high-temperature coating is not applied to (or on) the valve seat, which results in the exact same net technical effect as applying and then removing the ceramic high-temperature coating from the valve seat]; [e.g., Atag shields the valve seat from the ceramic high-temperature coating being applied to save the otherwise unnecessary extra step of having to remove the ceramic high-temperature coating from the valve seat], and to this extent, Atag effectively only fails to teach wherein the at least one valve seat of the valve is coated with a DLC coating [e.g., unnecessarily applying the ceramic high-temperature coating to the valve seat to then just remove said ceramic high-temperature coating from the valve seat is just a less effective way (or at best, an alternative way) of achieving the same resultant ceramic high-temperature coating on the valve, and furthermore, does not involve the exercise of inventive skill, since one of ordinary skill could merely opt to shield the valve seat area during the application of the ceramic high-temperature coating, as evidenced by Atag].
However, Mamyo (Figure 1) teaches an analogous high-temperature gas control valve (1) [see title], and wherein the valve seat area (26) of the valve is coated with a DLC coating (see Fig. 1 in conjunction with paragraphs [0051]-[0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the at least one valve seat of the valve is coated with a DLC coating as a modification in the valve per Atag [e.g., coating the valve seat area 3 per Atag with a DLC coating], as suggested by Mamyo, in order to increase the surface hardness of the valve seat area, thereby enhancing scratch resistance and substantially reducing the coefficient of friction, and decreasing the attack power of the valve seat which in turn prevents (or reduces the likelihood of) the valve seat causing damage during operation (see paragraph [0051]-[0052])
[additionally note that the aforementioned modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predictable results];
[e.g., in consideration of the fact that Atag and Mamyo are both relevant to at least the same general field(s) of endeavor concerning gas control valves, high temperature valve applications, valve coatings, etc., there would be no unexpected result(s)/effect(s) yielded via applying the teachings concerning the application of a DLC coating to a valve seat area to other comparable valves/valve seats used to control gas flow(s)]; [e.g., one of ordinary skill would similarly expect to yield a valve seat area that exhibits or enables enhanced scratch resistance, a reduced coefficient of friction, and a decreased attack power of the valve seat which in turn prevents (or reduces the likelihood of) the valve seat causing damage during operation, regardless as to the particular valve type and/or application via which the DLC coating is to be applied].
Regarding claim 16, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches wherein the preparation of the surface, which is to be coated, of the valve comprises blasting [e.g., which encompasses specific types of blasting, such as sand and/or shot blasting] (see paragraph [0011]).
Regarding claim 17, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches (at least implicitly) wherein the ceramic high-temperature coating has a high-temperature stability of between 950 and 1100 degrees Celsius (see paragraph [0008]) [e.g., 1000 to 1100 degrees Celsius, in particular around 1030 degrees Celsius].
Regarding claims 18 and 19, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches wherein the ceramic high-temperature coating is dried [e.g., which encompasses specific types of drying, such as air and/or oven drying] (see paragraph [0011]).
Regarding claim 20, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches wherein the cured ceramic high-temperature coating has a thickness of between 10 and 50 micrometers (see paragraph [0009]) [e.g., 25 to 100 micrometers].
Regarding claim 21, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches (at least implicitly) wherein the ceramic high-temperature coating is (or can be) embodied as a multi-layer coating, which comprises at least one primer [e.g., first coat] and at least one top coat [e.g., last or final coat] (see paragraph [0009] in conjunction with paragraph [0011]) [e.g., one of ordinary skill can infer that multiple layers of the ceramic high-temperature coating will (or can) be provided so as to achieve the various thicknesses disclosed]; [e.g., spraying to achieve a particular thickness entails spraying multiple layers of the ceramic high-temperature coating until the particular (or desired) thickness is achieved, one of which would necessarily be a first layer and another of which would necessarily be a last or final layer]; [e.g., one of ordinary skill can infer that more (or multiple) layers of the ceramic high-temperature coating will be required to achieve the thickest coating embodiments as compared to the thinnest coating embodiments].
Regarding claim 22, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches wherein the ceramic high-temperature coating is applied on a valve shaft (4, 5) (see Fig. 2) [e.g., the region(s) indicated by reference numeral 4 constitute(s) a lowermost part of the valve shaft 5].
Regarding claim 24, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches (at least implicitly) wherein the ceramic high-temperature coating has a high-temperature stability of between 970 and 1050 degrees Celsius (see paragraph [0008]) [e.g., 1000 to 1100 degrees Celsius, in particular around 1030 degrees Celsius].
Regarding claim 25, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches (at least implicitly) wherein the ceramic high-temperature coating has a high-temperature stability of between 990 and 1020 degrees Celsius (see paragraph [0008]) [e.g., 1000 to 1100 degrees Celsius].
Regarding claim 26, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches wherein the cured ceramic high-temperature coating has a thickness of between 15 and 40 micrometers (see paragraph [0009]) [e.g., 25 to 100 micrometers].
Regarding claim 27, Atag in view of Mamyo teaches the invention as claimed and as discussed above. Atag (Figures 1-2) further teaches wherein the cured ceramic high-temperature coating has a thickness of between 20 and 30 micrometers (see paragraph [0009]) [e.g., 25 to 100 micrometers].

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747